Mr. Chief Justice Breese delivered the opinion of the Court: We are of opinion, the county court decided properly in disallowing the claim of plaintiff, for fitting the mare of defendants for a race on which money was bet, though the race was not run. The fitting the mare—training her, we suppose, was for the purpose of gaming, which this court has held a horse race to be. Tatman v. Strader, 23 Ill. 494. The claim, however, for shoeing the mare, was not necessarily a part of a gaming transaction, nor was the board of the mare at Mendota, for, whether the mare ran the race or not, it was necessary she should be fed and shod. For these items the plaintiff was entitled to recover and they should not have been excluded from the jury. To exclude them from the jury was error, and for the error the judgment must be reversed and the cause remanded. Judgment reversed.